Exhibit 10.1

SALE AND PURCHASE AGREEMENT

between

SNAP-ON EUROPE HOLDING B.V- SNAP-ON UK HOLDINGS LTD.

AND

DUINMAAIJER B.V.

--------------------------------------------------------------------------------

in respect of

the management buy out of

SUN ELECTRIC SYSTEMS B.V. AND SUN HML ENGINEERING LIMITED

18 May 2007

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


INITIALS OF SIGNATORIES

1


--------------------------------------------------------------------------------


INDEX

1

 

DEFINITIONS AND INTERPRETATION

 

3

 

 

 

 

 

 

 

2

 

SALE AND PURCHASE/CASH CONTRIBUTION

 

3

 

 

 

 

 

 

 

3

 

SIGNING AND CONDITION TO COMPLETION

 

3

 

 

 

 

 

 

 

4

 

COMPLETION

 

3

 

 

 

 

 

 

 

5

 

KNOWLEDGE OF PURCHASER

 

3

 

 

 

 

 

 

 

6

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

3

 

 

 

 

 

 

 

7

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3

 

 

 

 

 

 

 

8

 

SELLERS AND PURCHASER INDEMNITIES

 

3

 

 

 

 

 

 

 

9

 

COVENANTS

 

3

 

 

 

 

 

 

 

10

 

INTELLECTUAL PROPERTY RIGHTS, INFORMATION TECHNOLOGY

 

3

 

 

 

 

 

 

 

11

 

FURTHER ACTION, ASSISTANCE, ACCESS TO ADMINISTRATION, TRANSITION SERVICES

 

3

 

 

 

 

 

 

 

12

 

ASSIGNMENT OF RIGHTS AND OBLIGATIONS

 

3

 

 

 

 

 

 

 

13

 

NON-COMPETITION

 

3

 

 

 

 

 

 

 

14

 

CONFIDENTIALITY

 

3

 

 

 

 

 

 

 

15

 

COSTS

 

3

 

 

 

 

 

 

 

16

 

BINDING EFFECT AND ENTIRE AGREEMENT

 

3

 

 

 

 

 

 

 

17

 

NOTICES

 

3

 

 

 

 

 

 

 

18

 

GOVERNING LAW AND DISPUTE SETTLEMENT

 

3

 

 

SCHEDULES

SCHEDULE 1

 

SHARE TRANSFER DEED SES

 

3

 

 

 

 

 

 

 

SCHEDULE 2

 

SHARE TRANSFER DOCUMENT SUN HML

 

3

 

 

 

 

 

 

 

SCHEDULE 3

 

ARTICLES OF ASSOCIATIONS OF SES AND SUN HML

 

3

 

 

 

 

 

 

 

SCHEDULE 4

 

ARTICLES OF ASSOCIATION OF DUINMAAIJER B.V. / MEMORANDUM OF INCORPORATION

 

3

 

 

 

 

 

 

 

SCHEDULE 5

 

INCORPORATION DOCUMENTS SUN HML

 

3

 

 

 

 

 

 

 

SCHEDULE 6

 

ASSET TRANSFER AGREEMENT SUN HML

 

3

 

 

 

 

 

 

 

SCHEDULE 7

 

LICENSE AGREEMENT

 

3

 

 

 

 

 

 

 

SCHEDULE 8

 

SES ESCROW AGREEMENT

 

3

 

 

 

 

 

 

 

SCHEDULE 9

 

LEASE AGREEMENT

 

3

 

 

 

 

 

 

 

SCHEDULE 10

 

TRANSITION SERVICES AGREEMENT

 

3

 

 

 

 

 

 

 

SCHEDULE 11

 

PROFORMA COMPLETION DATE BALANCE SHEET

 

3

 

 

 

 

 

 

 

SCHEDULE 12

 

NET WORKING CAPITAL

 

3

 

 

INITIALS OF SIGNATORIES

2


--------------------------------------------------------------------------------


 

SCHEDULE 13

 

OPENING BALANCE SHEET SUN HML

 

3

 

 

 

 

 

 

 

SCHEDULE 14

 

IP DESIGNS

 

3

 

 

 

 

 

 

 

SCHEDULE 15

 

LIST OF EMPLOYEES OF SES AND SUN HML

 

3

 

 

INITIALS OF SIGNATORIES

3


--------------------------------------------------------------------------------


This Agreement is made on                2007 by and between:

(1)                                  SNAP-ON EUROPE HOLDING B.V., a limited
liability company (“besloten vennootschap met beperkte aansprakelijkheid”)
incorporated in the Netherlands and having its registered offices at
Schepenbergweg 34, 1105 AT, Amsterdam, the Netherlands, (the “Seller NL”),
represented by Dan Garramone; and

(2)                                  SNAP-ON UK HOLDING LTD., a limited company
incorporated in the United Kingdom and having its registered offices at
Chichester House, 278-282 High Holborn, London, WC1V7HA, United Kingdom, (the
“Seller UK”), represented by [Dan Garramone];

Seller NL and Seller UK jointly referred to as the “Sellers”,

(3)                                  Duinmaaijer B.V., a limited liability
company (“besloten vennootschap met beperkte aansprakelijkheid”) incorporated in
the Netherlands and having its registered offices at Twickellaan 8, 1333 SH,
Almere, the Netherlands (“Purchaser”), represented by Maarten Molenaar,

WHEREAS:

(A)                              Seller NL is owner of all of the issued and
outstanding shares in the capital of Sun Electric Systems B.V., a limited
liability company (“besloten vennootschap met beperkte aansprakelijkheid”)
incorporated in the Netherlands and having its registered offices at
Nijverheidslaan 15-17, 1382 LG, Weesp, the Netherlands, which company runs a
business as described below under “Business” (“SES”);

(B)                                Seller UK has contributed the assets and
liabilities relating to the Business as operated in the UK into a newly formed
entity and is the legal and beneficial owner of the entire issued share capital
of Sun HML Engineering Limited, a limited liability company incorporated in
England and having its registered address at Unit 8, Tuscam Trading Estate,
Trafalgar Way, Camberley, GU15 3BN, England, which company runs a business as
described below under “Business” (“Sun HML”);

(C)                                Purchaser is a vehicle incorporated and
managed by Mr. Maarten Molenaar, who has been running the operational part of
the Business of SES during the past 14 years and who managed and provided
support in the operational part of the Business (excluding administrative
matters, corporate matters and tax matters for which Seller UK is responsible)
of Sun HML during the past 7 years and the Purchaser has the intention to
continue to run the Business on the same or improved terms;

(D)                               Sellers, for commercial reasons and in
reliance on the Purchaser’s Representations and Warranties and in view of the
Purchaser being able to continue to run the Business, wish to sell and transfer
the Shares to the Purchaser, while the Purchaser, in reliance of the Sellers’
Representations and Warranties, wishes to purchase and accept the Shares to
continue to run the Business, on the terms set out in this Agreement;

INITIALS OF SIGNATORIES

1


--------------------------------------------------------------------------------


(E)                                 The Sellers acknowledge that Maarten
Molenaar did not hold the position of managing director (“statutair bestuurder”)
of SES until Completion and therefore accept giving a limited amount of
warranties in relation to having been shareholder and managing director
(“statutair bestuurder”) of SES and shareholder and director of Sun HML, only as
explicitly set out in Clause 6.2 of this Agreement (which Clause includes a
confirmation of the set of warranties — including certain warranties in relation
to the operation of the Business as conducted by Sun HML — set out in the Asset
Transfer Agreement Sun HML);

(F)                                 In light of the nature of this Agreement and
the knowledge of the Purchaser and its beneficial and/or legal owners have of
the Business and the operations conducted by SES and Sun HML, the Purchaser
fully acknowledges and accepts that, with regard to the operational side of the
Business, only a limited amount of warranties in relation to the Business as
conducted by SES are provided by the Sellers;

(G)                                Sellers, SES, Sun HML and the Purchaser have
complied with all applicable employee consultation procedures, including the
provisions of the Social Economic Council Merger Regulation for the protection
of employees (“SER- Besluit Fusiegedragsregels 2000”) and the notification and
consultation procedure pursuant the Works Council Act (“Wet op de
Ondernemingsraden”);

(H)                               Seller NL and Seller UK wish to sell and
transfer, and the Purchaser wishes to purchase and accept the Shares on the
terms set out in this Agreement;

NOW HEREBY AGREE AS FOLLOWS

1                                         DEFINITIONS AND INTERPRETATION

1.1                                 In this Agreement (unless the context
otherwise requires), the following definitions are used:

Accounts SES

 

the accounts of SES for the fiscal year 2006, prepared by SES under the
responsibility of Seller NL and in accordance with both local regulations (Dutch
GAAP) and the instructions of Seller NL (US GAAP), to be formally approved by
Seller NL;

 

 

 

Advance Cash Contribution Payment

 

has the meaning ascribed to it in Clause 3.5;

 

 

 

Affiliated Party

 

In respect of a person, undertaking or company:

 

 

 

 

 

(a)           any person who, company or undertaking which, belongs to the same
group as that company or undertaking;

 

INITIALS OF SIGNATORIES

2


--------------------------------------------------------------------------------


 

 

(b)           any subsidiary of that person, company or undertaking;

 

 

 

 

 

(c)           any person of whom, company or undertaking of which, that person,
company or undertaking is a subsidiary, and any other person who, company or
undertaking which, is a subsidiary of the first mentioned person, company or
undertaking;

 

 

 

 

 

(d)           any member of a corporate body, and any employee, of that person,
company or undertaking or of an Affiliated Party;

 

 

 

 

 

In this definition, “subsidiary” and “group” shall mean, respectively, a
subsidiary and group as — referred to in Sections 2:24a and 2:24b Dutch Civil
Code (“Burgerlijk Wetboek”); where necessary, said sections shall apply mutatis
mutandis with regard to private persons, companies and undertakings,

 

 

 

 

 

Collectively referred to as “Affiliated Parties”;

 

 

 

Agreement

 

this agreement, representing the entire agreement existing between the parties
relating to the subject matter hereof and superseding all prior arrangements and
agreements and any Schedules to this Agreement shall form an integral part
thereof;

 

 

 

Asset Transfer Agreement Sun HML

 

the agreement between Seller UK and Sun HML for the transfer of the assets and
liabilities from Seller UK to Sun HML, attached as SCHEDULE 6;

 

 

 

Assurance

 

any warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity, or commitment of any nature whatsoever, including
without limitation joint and several liability undertakings issued pursuant to
Section 2:403 Dutch Civil Code;

 

 

 

Business

 

the business of designing, engineering, developing and manufacturing systems for
testing and maintenance of aircraft (“Aerospace”) and the business of developing
and selling end-of-line and

 

INITIALS OF SIGNATORIES

3


--------------------------------------------------------------------------------


 

 

laboratory roller tester equipment to European original equipment automobile
manufacturers in the car and heavy vehicle industry (“Automotive”), the
marketing, sales, services and support of the above, as operated by SES and Sun
HML at the date of this Agreement;

 

 

 

Business Day

 

a day on which the banks are open for business in Wisconsin (USA), in the City
of London and in Amsterdam (the Netherlands);

 

 

 

Cash Contribution

 

has the meaning ascribed to it in Clause 2.4;

 

 

 

Closing Financial Statement

 

a financial statement for SES and Sun HML, including balance sheets and P&L,
prepared on the basis of US GAAP as per the Completion Date;

 

 

 

Completion

 

the performance of actions set out in Clause 4, to take place ultimately on 18
July 2007 and Completion Date shall be the date on which Completion has taken
place;

 

 

 

Draft Effective Date Balance Sheet

 

has the meaning ascribed to it in Clause 2.6 (a);

 

 

 

Effective Date

 

28 April 2007;

 

 

 

Effective Date Balance Sheet

 

has the meaning ascribed to it in Clause 2.6 (b);

 

 

 

Incorporation Documents Sun HML

 

the incorporation documents for Sun HML, attached as SCHEDULE 5;

 

 

 

Lease Agreement

 

the lease agreement between Seller UK and Coal Pensions Properties Ltd. in
respect of the premises used for the Business operated by Sun HML;

 

 

 

MBO Team

 

Mr. Maarten Molenaar, operational manager of SES, and Maarten van Alfen, David
Kohl and Theo Möllers;

 

 

 

Net Working Capital

 

has the meaning ascribed to it in Clause 2.6 (c) (i);

 

 

 

Opening Balance Sheet Sun HML

 

the opening balance sheet of Sun HML prepared by Seller UK and the MBO Team, on
the basis of the Proforma Balance Sheet and in accordance with both local
regulations (English GAAP) and the instructions of Seller UK (US GAAP), attached
as SCHEDULE 13;

 

 

 

Party

 

any party to this Agreement and its legal successor, for as long as it is a
party hereto, jointly referred as “Parties”;

 

INITIALS OF SIGNATORIES

4


--------------------------------------------------------------------------------


 

Patent

 

the patent nr EP0570061B1, see SCHEDULE 7;

 

 

 

Proforma Balance Sheet

 

the balance sheet (together with explanatory notes) of SES and the business of
Sun HML, prepared by SES and the Sellers, consistent with the Accounts SES and
in accordance with both local regulations (Dutch and English GAAP) and the
instructions of the Sellers (US GAAP), reflecting the assets and liabilities of
SES and Sun HML as of 24 February 2007, attached as SCHEDULE 11;

 

 

 

Purchaser

 

Duinmaaijer B.V., a limited liability company (“besloten vennootschap met
beperkte aansprakelijkheid”) incorporated in the Netherlands and having its
registered offices at Twickellaan 8, 1333 SH, Almere, the Netherlands, trade
registry number 39099003;

 

 

 

Seller NL

 

Snap-on Europe Holding B.V., a limited liability company (“besloten vennootschap
met beperkte aansprakelijkheid”) incorporated in the Netherlands and having its
registered offices at Schepenbergweg 34 1105 AT, Amsterdam, the Netherlands;

 

 

 

Seller UK

 

Snap-on Holding UK Ltd., a limited company incorporated in the England and Wales
and having its registered offices at Chichester House, 278-282, High Holborn,
London, WC1V7HA, United Kingdom, owner of SUN HML;

 

 

 

Sellers

 

Seller NL and Seller UK jointly;

 

 

 

Sellers’ Representations and Warranties

 

the representations and warranties exhaustively set out in Clause 6.2;

 

 

 

Services

 

certain services provided by the Sellers’ group of companies to the Purchaser
immediately after Completion, set out in SCHEDULE 10;

 

 

 

SES

 

Sun Electric Systems B.V., a limited liability company (“besloten vennootschap
met beperkte aansprakelijkheid”) incorporated in the Netherlands and having its
registered offices at Nijverheidslaan 15-17, 1382 LG, Weesp, the Netherlands;

 

 

 

SES Escrow

 

the escrow into which the part of the Cash Consideration allocated to SES is
paid pursuant to

 

INITIALS OF SIGNATORIES

5


--------------------------------------------------------------------------------


 

 

Clause 2.5 and the SES Escrow Agreement;

 

 

 

SES Escrow Agreement

 

the agreement set out in SCHEDULE 8 between the Seller NL and the Purchaser in
respect of the SES Escrow;

 

 

 

Shares

 

all of the issued and outstanding shares in SES (“SES Shares”) and the entire
issued share capital of Sun HML (“Sun HML Shares”);

 

 

 

Signing Date

 

shall mean the date of this Agreement;

 

 

 

Snap-on Inc.

 

ultimate shareholder of Seller NL and Seller UK;

 

 

 

Sun HML

 

Sun HML Engineering Ltd., a limited liability company incorporated under the
laws of England and Wales, with registered address at Unit 8, Tuscam Trading
Estate, Trafalgar Way, Camberley, GU15 3BN, England and with registration number
06223016;

 

 

 

Transaction

 

the transaction contemplated in this Agreement;

 

 

 

Transition Services Agreement

 

the agreement set out in SCHEDULE 10 between the Seller NL/Seller UK and the
Purchaser, as set out in Clause 11.

 

1.2                               In this Agreement, save where the context
otherwise requires:

(a)                                  a reference to a statute or statutory
provision shall include a reference to that statute or provision as from time to
time consolidated, modified, re-enacted or replaced by any statute or statutory
provision;

(b)                                 a reference to a person shall include a
reference to a firm, a body corporate or an unincorporated association;

(c)                                  a reference to a clause, sub-clause or
Schedule shall be a reference to a clause, sub-clause or Schedule (as the case
may be) of or to this Agreement;

(d)                                 if a period of time is specified and dates
from a given day or the day of an act or event, it shall be calculated exclusive
of that day;

(e)                                  references to documents “in the agreed
terms” shall be to documents agreed between the Parties, and set out in a
Schedule;

(f)                                    in this Agreement, references to an
individual shall include his/her estate;

(g)                                 the headings in this Agreement are for
convenience only and shall not affect the interpretation of any provision of
this Agreement;

INITIALS OF SIGNATORIES

6


--------------------------------------------------------------------------------


(h)                                 reference to this Agreement includes this
Agreement as amended or supplemented in accordance with its terms;

(i)                                     unless otherwise provided herein, all
reference to a “day” shall mean a business day in The Netherlands, exclusive of
Saturdays, Sundays and Dutch statutory holidays, and all references to a fixed
time of a day shall mean Dutch time as in effect on such day. for the
calculation of a period of time, a period shall start the day after the day of
sending and include the day of receipt;

(j)                                     reference to “include”, “includes”,
“including” and all forms and derivations thereof shall mean including but not
limited to;

(k)                                  reference to “herein”, “hereof”,
“hereunder”, “hereby”, “hereto”, “herewith” and words of similar import shall
refer to this Agreement as a whole and not to any particular article, section,
subsection or other subdivision; and

(l)                                     references to any Dutch legal term for
any action, remedy, method or judicial proceeding, legal document, legal status,
court, official or any legal concept or thing shall in respect of any
jurisdiction other than the Netherlands be deemed to include what most nearly
approximates in that jurisdiction to the Dutch legal term.

2                                         SALE AND PURCHASE/CASH CONTRIBUTION

2.1                                 Subject to the terms and conditions of this
Agreement, Seller NL and Seller UK hereby sell the Shares to the Purchaser, and
the Purchaser hereby purchases the Shares from the Seller NL and Seller UK.

2.2                                 The consideration to be paid by the
Purchaser to Seller NL for the SES Shares under this Agreement shall be EUR 1.00
(one euro). The consideration to be paid by the Purchaser to Seller UK for the
Sun HML Shares under this Agreement shall be GBP 1.00 (one pound sterling) at
Completion.

2.3                                 Sellers shall ensure that the Cash
Contribution is made available, pursuant to Clauses 2.4 — 2.6 to SES and/or Sun
HML in view of contributing to any operational improvement required, in the
opinion of the Purchaser, for the continuation of the Business, including
possible severance payment of employees should such be required. For the
avoidance of doubt, no other or further contributions or funding than the Cash
Contribution shall be due by Sellers or any group company of Snap-on Inc. to SES
and/or Sun HML and/or the Purchaser in respect of the Business or its operations
from the Effective Date.

2.4                                 Sellers shall leave with SES and Sun HML, as
the case may be, on the Completion Date an amount of cash equal to the cash
balance for SES on the Proforma Balance Sheet, being equal to EUR 387,156 (three
hundred eighty-seven thousand hundred fifty-six euro), plus the cash balance for
Sun HML on the Proforma Balance Sheet, being equal to GBP 68 (sixty-eight pounds
sterling) equal to EUR 102 (hundred and two euro), plus an amount equal to EUR
4,100,000 (four million one hundred thousand euro) minus the cost of all SES and
Sun HML employee insurance premiums and pension contributions (on a converted to
euro basis at the official exchange rate at the Effective Date) made by

INITIALS OF SIGNATORIES

7


--------------------------------------------------------------------------------


SES and/or Sun HML from 1 January 2007 through the Effective Date (the “Cash
Contribution”), such Cash Contribution to be made in accordance with Clause 2.6.
The Cash Contribution shall be subject to an adjustment as set out in Clause 2.6
and set off against the Advance Cash Contribution Payment set out in Clause 3.5.

2.5                                 Sellers shall make the Cash Contribution by
placing, on the Completion Date, with Sun HML the amount of the Cash
Contribution allocated to Sun HML, being EUR 500,000 (five hundred thousand
euro) with the remainder of the amount of the Cash Contribution, adjusted for
Clause 2.6 and Clause 3.5 placed, on the Completion Date, into the SES Escrow.
The distribution out of the SES Escrow will be according to the Release Schedule
attached to the SES Escrow Agreement.

2.6                                 The Cash Contribution shall be subject to an
adjustment calculated and settled as follows, if any of the ending days falls on
a non-Business Day the next Business Day will be considered the date:

(a)                                  Within 10 days after the Signing Date, the
Purchaser shall prepare and deliver to the Sellers a draft consolidated balance
sheet (the “Draft Effective Date Balance Sheet”) of SES and Sun HML as of the
close of business on the Effective Date (determined on a pro forma basis as
though the transactions contemplated by this Agreement had not been
consummated). The Purchaser shall prepare the Draft Effective Date Balance Sheet
in accordance with the Proforma Balance Sheet and the accounting principles
observed therein. The Purchaser shall be obliged to make available to the
Sellers, in English, any work papers and back-up materials used in preparing the
Draft Effective Date Balance Sheet.

(b)                                 If the Sellers have any objections to the
Draft Effective Date Balance Sheet, they must deliver a statement describing
their objections to the Purchaser within 10 days after receiving the Draft
Effective Date Balance Sheet. The Purchaser and the Sellers shall use reasonable
efforts to resolve any such objections themselves through good faith
negotiation. If the Purchaser and the Sellers do not obtain a final resolution
within 10 days after the Sellers have sent the statement of objections, the
Purchaser and the Sellers shall select within 10 days a mutually acceptable
reputable and independent accounting firm to resolve any remaining objections.
The Purchaser shall pay 50% and the Sellers shall pay 50% of the costs and
expenses of any accounting firm so used. The determination made by such
accounting firm shall be made within 10 days and shall be set forth in writing
and shall be conclusive and binding upon the Parties. The “Effective Date
Balance Sheet” means the Draft Effective Date Balance Sheet together with any
revisions made pursuant to this Clause 2.6 (b).

(c)                                  The Cash Contribution shall be adjusted as
follows:

(i)                                     If the net working capital as defined in
SCHEDULE 12 (“Net Working Capital”) on the Effective Date Balance Sheet is
greater than the consolidated Net Working Capital on the Proforma Balance Sheet,
then the Purchaser shall pay to the Sellers, by wire transfer or delivery of
other immediately available funds, an amount equal to the total difference
between the consolidated Net Working Capital on the

INITIALS OF SIGNATORIES

8


--------------------------------------------------------------------------------


Proforma Balance Sheet and the consolidated Net Working Capital on the Effective
Date Balance Sheet. Such payment shall be made through set off as provided in
the SES Escrow Agreement include a provision stipulating that any payment due by
the Purchaser on the basis of this Clause 2.6 (c) (i) but not paid, may be set
off against the two last releases, until satisfied, set out in the Release
Schedule of the SES Escrow Agreement.

(ii)                                  If the Net Working Capital on the
Effective Date Balance Sheet is less than the consolidated Net Working Capital
on the Proforma Balance Sheet, then the Sellers shall pay to SES/Sun HML, by
wire transfer or delivery of other immediately available funds, an amount equal
to the total difference between the consolidated Net Working Capital on the
Proforma Balance Sheet and the consolidated Net Working Capital on the Effective
Date Balance Sheet. If after applying Clause 2.6 (c) (iii) a payment remains to
be made by the Sellers, it shall be made to SES/Sun HML within 2 Business Days
after the date on which the Effective Date Balance Sheet is determined pursuant
to Clause 2.6 (b), or the Completion Date, whichever is later.

(iii)                               The amount of the Cash Contribution
determined on the basis of Clauses 2.4 and 2.6 (c) (i) and (ii) shall be set off
against the amount of the Advance Cash Contribution Payment paid pursuant to
Clause 3.5.

2.7                                 From the Effective Date to the Completion
Date the Purchaser shall be entitled to any positive operating cash generated by
SES and/or Sun HML, as measured by financial and bank records of SES and Sun
HML, provided, however, that the Purchaser shall not extract cash in whatever
form (as dividend or in any other form) from SES and/or Sun HML before and until
Completion has taken place. This positive operating cash generated by SES and/or
Sun HML will be placed or left, as the case may be, in the corresponding bank
accounts of SES and/or Sun HML at Completion and will be in addition to the
adjusted Cash Contribution as defined in Clause 2.4.

3                                         SIGNING AND CONDITION TO COMPLETION

3.1                                 This Agreement shall be signed by the
Parties at the offices of Boekel De Nerée N.V. of Boekel De Nerée N.V. in
Amsterdam, Gustav Mahlerplein 2, 1028 MA, on the Signing Date.

3.2                                 On the Signing Date the following shall take
place:

(a)                                  Seller NL shall deliver to the Purchaser
the resolution of its general meeting of shareholders and of its Supervisory
Board, authorising the Seller NL to enter into this Agreement;

(b)                                 Seller UK shall deliver to the Purchaser the
resolution of its board of directors authorising the Seller UK to enter into
this Agreement;

INITIALS OF SIGNATORIES

9


--------------------------------------------------------------------------------


(c)                                  the Purchaser shall deliver to the Sellers
the resolution of its general meeting of shareholders authorising the Purchaser
to enter into this Agreement and the Transaction;

(d)                                 the Asset Transfer Agreement Sun HML shall
be entered into and performed by Seller UK and Sun HML and this shall be
provided to the Purchaser;

(e)                                  the Patent shall be licensed by SES to
Seller NL on the basis of a perpetual royalty free license to use the patent, as
set out in the agreement attached as SCHEDULE 7;

(f)                                    the Parties shall confirm their approval
with the Proforma Balance Sheet and the Opening Balance Sheet Sun HML;

(g)                                 the Purchaser shall confirm that it has
completed an investigation on a prima facie basis into the operational aspects
of the Business of Sun HML of which the results were satisfactory to the
Purchaser;

(h)                                 the Purchaser and the Sellers shall sign the
Transition Services Agreement, which shall enter into effect on Completion;

3.3                                 As of the Signing Date this Agreement shall
be binding on the Parties and the following shall apply with respect to the
Business:

3.3.1                        The Business shall be run or continue to be run by
and under the responsibility of the Purchaser and the MBO Team. All benefits
accruing from and all liabilities incurred in relation to SES and Sun HML shall
be for the account of the Purchaser as from the Signing Date and no payments
into or out of SES and/or Sun HML shall be made by any of the Sellers or the
Seller’s Affiliated Parties. For the avoidance of doubt, the Purchaser shall not
extract cash out of or create liabilities for SES and/or Sun HML other than in
the ordinary course of business until Completion.

3.3.2                        With the exception of the resolution set out in
Clause 3.7, Clause 4.2(a) and 4.2(b), the Sellers shall not take any resolutions
as shareholders of SES and Sun HML and shall procure that no resolutions as
directors of SES and Sun HML are taken, without the prior consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed.

3.4                                 Sellers and the Purchaser declare to each
other that, from 31 December 2006 until Completion, unless with the prior
written approval of the other Party:

(a)                                  they have not sold and shall not sell the
whole or a substantial part of the Business of SES and Sun HML or, except in the
ordinary course of the business, any of the properties or equipment;

(b)                                 they have not deviated and shall not deviate
materially from the nature of the Business of SES and Sun HML that is currently
being conducted;

(c)                                  they have not engaged and shall not engage
in any transaction with respect to the Business except on an at arm’s length
basis and in the ordinary course of business;

INITIALS OF SIGNATORIES

10


--------------------------------------------------------------------------------


(d)                                 they have not distributed and shall not
distribute any dividend out of SES or Sun HML, other than provided in Clause
3.7.

3.5                                 As an advance payment to the Cash
Contribution to be paid at Completion (“Advance Cash Contribution Payment”), the
Sellers shall provide a financing arrangement beginning with the Effective Date
and ending with the Completion Date with SES and Sun HML to the maximum of EUR
1,750,000 (one million seven hundred fifty thousand euro), in line with standard
business practices at the standard 30-day overdraft lending rate [of ABN AMRO
Bank N.V.] in the Netherlands, to be paid into SES and Sun HML on the basis of
requests by the Purchaser, each time subject to the approval of the Sellers. The
amount that has been paid on the basis of the Advanced Cash Contribution Payment
is considered to be an advance payment only and shall be set off against the
Sellers’ obligation to pay the Cash Contribution.

3.6                                 The Seller NL undertakes to have the
Accounts SES audited and approved before Completion and the Purchaser undertakes
to procure that all assistance and co-operation and all documents and
information required to audit and approve the Accounts SES shall be provided
timely to Seller NL, at no charge.

3.7                                 The Parties acknowledge and agree that the
following are conditions precedent to Completion that may be waived by the
Sellers but not the Purchaser:

(a)                                  approval of the Accounts SES;

(b)                                 distribution of dividends by SES to Seller
NL on the basis of the cumulative retained earning as of the end of 2006 of at
least EUR 11,200,000 (eleven million two hundred thousand euro) [distribution
mechanism to be specified].

3.8                                 In the event that the conditions set out in
Clause 3.7 are not fulfilled on Completion Date, the Sellers shall have the
option to waive these conditions or to terminate this Agreement with no
compensation of any nature becoming due to the Purchaser. The Sellers shall
notify the Purchaser ultimately on 15 July 2007 whether the conditions set out
in Clause 3.7 have been fulfilled and if they have not, whether such conditions
are waived or termination of this Agreement is invoked. In the case that the
termination of the Agreement is invoked, all of the provisions of this
Agreement, save the provisions of Clauses 14, 15, 16 and 18, shall cease to
apply between the Parties per the date of such notification. Only in the case
that Sellers invoke the termination of this Agreement on the basis of this
Clause 3.8, and the cause for the non-fulfilment of the conditions set out in
Clause 3.7 is not attributable to the Purchaser’s lack of co-operation pursuant
to Clause 3.6, the Sellers shall compensate the Purchaser’s costs made in
connection with the preparation of this Transaction, which compensation shall
not exceed EUR 100,000 (hundred thousand euro), in aggregate. This compensation
shall be paid to the Purchaser on the basis of specified invoices issued to and
paid by the Purchaser. For the avoidance of doubt, this compensation will not
cover any costs of the Purchaser taking legal actions against the Seller, for
whatever reason and on whatever grounds.

INITIALS OF SIGNATORIES

11


--------------------------------------------------------------------------------


4                                         COMPLETION

4.1                                 Completion shall take place at the offices
of Boekel De Nerée N.V. in Amsterdam, Gustav Mahlerplein 2, 1028 MA, at 18 July
2007.

4.2                                 On Completion the Parties shall ensure that
the following takes place:-

(a)                                  Seller NL shall deliver to the Purchaser
the resolution of its general meeting of shareholders and of its Supervisory
Board, authorising Completion;

(b)                                 Seller UK shall deliver to the Purchaser the
resolution of its board of directors authorising Completion;

(c)                                  the Purchaser and the Sellers shall enter
into the SES Escrow Agreement;

(d)                                 Seller NL shall resign as Managing Director
(“bestuurder”) of SES and the Supervisory Director (“commissaris”) of SES shall
resign and shall be replaced by a Supervisory Board appointed by the Purchaser;

(e)                                  Seller NL and the Purchaser shall ensure
the execution of the share transfer deed before the Civil-Law notary, Alexander
Adriaen van Velten or his substitute of Boekel De Nerée N.V. transferring the
SES Shares to the Purchaser;

(f)                                    Seller UK shall deliver to the Purchaser
an executed transfer of the Sun HML Shares in favour of the Purchaser together
with the share certificate for the shares in Sun HML (or in the case of any lost
certificate an indemnity reasonably satisfactory to the Purchaser in relation
thereto);

(g)                                 Seller UK shall deliver to the Purchaser a
letter of resignation from Paul Geere as director of Sun HML; and

(h)                                 Seller UK shall deliver to the Purchaser a
letter of resignation from Paul Clarke as the secretary of Sun HML.

4.3                                 The consideration as referred to in Clause
2.2 shall be paid to Seller NL and Seller UK, for which payment Seller NL and
Seller UK will provide a discharge.

4.4                                 The Sellers shall make the payments pursuant
to Clause 2.5 into the SES Escrow.

4.5                                 Within 10 (ten) Business Days after the
Completion Date, the Purchaser shall provide the Sellers with all necessary
information to complete the Closing Financial Statement.

4.6                                 The Sellers and the Purchaser agree that
following the distribution of dividend by SES as set out in Clause 3.7(b) any
and all intra-group obligations of whatever nature due or owed by any of the
Sellers or by any of their Affiliated Parties have been satisfied in full, with
the exception of the Transition Services Agreement, possible obligations arising
out of the Asset Transfer Agreement Sun HML dated [         ] and the adjustment
and set off set out in Clauses 2.6 and 3.5.

4.7                                 In the event that, at any time after
Completion, funds are paid to any of the Sellers that

INITIALS OF SIGNATORIES

12


--------------------------------------------------------------------------------


were due to SES and/or Sun HML, or vice versa, the receiving Party shall
immediately transmit such funds to the Party to which such funds were due.

4.8                                 In the event that either Party fails to
perform in accordance with the provisions set out in Clause 4.2, the
non-defaulting Party may, at its election, terminate this Agreement or defer
Completion for 14 days in view of granting the defaulting Party a term to remedy
its default. If the defaulting party has not remedied its default within said
period, the non defaulting party may waive its right or may terminate the
Agreement without prejudice to any of its other rights and claims (including,
even if this Agreement is terminated, any right to payment of damages). In the
event, however, that Completion should be deferred to a date beyond 15 August
2007, this Agreement shall be terminated by operation of law regardless of
remedy still being possible.

5                                         KNOWLEDGE OF PURCHASER

5.1                                 The Purchaser acknowledges and agrees that:

(a)                                  it is an acquisition vehicle serving the
legal or beneficial interests of both the short term and the long term
management of SES and Sun HML and therefore has or should have knowledge of all
business aspects of SES (including financial (excluding audit), legal (excluding
corporate matters), operational, commercial, IT (on a limited basis),
employment) involved in the operation of the Business. With respect to Sun HML
Purchaser is relying partly on information provided by the Seller UK in respect
of the management of the Business of Sun HML and in the Asset Transfer Agreement
Sun HML;

(b)                                 it has been and is receiving independent
advice from professional, legal, financial and tax advisors regarding the
Transaction and it has secured sufficient financing (whether debt or equity) to
ensure the continued existence of SES and Sun HML;

(c)                                  all insurances coverage, provided in
relation to SES or Sun HML, pursuant to any policy maintained by the Sellers and
their Affiliated Parties with third party insurances and within the group of
Affiliated Parties, shall be terminated at Completion and/or shall no longer
provide coverage as of Completion for any events, occurrences or accidents
occurring after Completion relating to SES or Sun HML, with the exception,
however, of such insurance coverage that is continued on a transitional basis,
as described in the Transition Services Agreement;

(d)                                 it shall put in place such insurances as the
Purchaser shall deem appropriate in relation to SES and Sun HML to replace the
transitional continuation set out in the Transition Services Agreement.

INITIALS OF SIGNATORIES

13


--------------------------------------------------------------------------------


5.2                                 The Parties acknowledge that the Purchaser
and Maarten Molenaar derive the actual and constructive knowledge that they have
of the Business from the Business operating understanding of the MBO Team
members and such reasonable investigation into the Business and the management
of SES and Sun HML that they deemed fit, where in respect of the management of
the Business of Sun HML the Purchaser also partly relies on a prima facie basis
on information in relation to the management of the Business of Sun HML that has
been provided by the Seller UK and on the wording of the Asset Transfer
Agreement Sun HML.

6                                         REPRESENTATIONS AND WARRANTIES OF THE
SELLERS

6.1                                 Seller NL warrants, in acknowledgement of
its position as shareholder and managing director (“statutair bestuurder”) of
SES and Seller UK warrants, in acknowledgement of its position as shareholder
and director of Sun HML, to the Purchaser that the Sellers’ Representations and
Warranties set out in Clause 6.2 are true at the Signing Date and shall be
deemed repeated at Completion, provided that the Purchaser declares that it has
no knowledge of any such Sellers’ Representation or Warranty not being fully
true and/or accurate and that the Purchaser and Mr Maarten Molenaar acknowledge
that they are not aware, having made enquiries of Mr Alan Melville, of any
breach of the warranties set out in the Asset Transfer Agreement Sun HML.

6.2                               Sellers’ Representations and Warranties

6.2.1                        Each of the Sellers has the power and authority to
enter into and to perform this Agreement.

6.2.2                        This Agreement constitutes binding obligations on
the Sellers in accordance with its terms.

6.2.3                        The copy of the articles of association of SES
attached to this Agreement as SCHEDULE 3 and the Incorporation Documents Sun HML
are valid.

6.2.4                        The SES Shares constitute 100 per cent of the
issued and allotted share capital of SES and the Sun HML Shares constitute 100
per cent of the issued and allotted share capital of Sun HML.

6.2.5                        The Shares are fully paid or credited as paid.

6.2.6                        There is no encumbrance on the Shares and no
options have been granted on the Shares.

6.2.7                        SES and Sun HML have not been dissolved, no
resolution to dissolve has been adopted and the Sellers are not aware of any
pending or threatened action by the Public Prosecutor (“Officier van Justitie”)
to dissolve SES.

6.2.8                        SES has not been declared bankrupt (“failliet”) and
to the best knowledge of the Sellers no action or request is pending or
threatened to declare SES bankrupt, and SES has not been granted an official
moratorium of payment (“surséance van betaling”).

6.2.9                        SES and/or Sun HML own the legal and/or beneficial
title to the assets which are included in the Accounts SES and/or the Opening
Balance Sheet Sun HML;

INITIALS OF SIGNATORIES

14


--------------------------------------------------------------------------------


6.2.10                  None of the material assets is subject to any
encumbrance, with the exception of encumbrances incurred in the ordinary course
of business.

6.2.11                  To the extent that SES has remitted payment for the
wages of the employees to Seller NL, Seller NL duly assured full and timely
payment to employees and tax and social security authorities.

6.2.12                  Except for the directors registered at the Trade
Registry and Maarten Molenaar and Theo Möllers, there are no persons holding a
general power of attorney or persons who are authorized to legally bind SES,
with the exception of persons authorised to execute this Agreement and related
documents.

6.2.13                  No claims exist from current or former managing
directors (“statutaire bestuurders”) of Seller NL and/or Seller UK towards SES,
which originate in the period prior to the Signing Date.

6.2.14                  The Seller UK has procured that Sun HML is duly
incorporated, that the Asset Transfer Agreement Sun HML has been executed.

6.2.15                  Seller NL and/or Seller UK have not committed any act or
entered into any commitment, obligation, arrangement, undertaking, or otherwise,
whether actual or contingent, that would now or in the future constitute a
liability of the Purchaser or otherwise cause the Purchaser to incur any losses
or other damages.

6.2.16                  The statutory accounts for SES up to and including the
financial year 2005 have been audited and approved in accordance with generally
accepted accounting principles and practices in the Netherlands and in
accordance with US GAAP, in reliance on the information provided by the MBO
team, and have been properly filed on behalf of SES.

6.2.17                  Reports for SES with respect to taxes and social
security contributions have been timely and properly filed with the relevant
authorities, in reliance on the information provided by the MBO Team.

6.3                                 Notwithstanding any other clause of this
Agreement, the Sellers (i) shall not be in any breach of the Sellers’
Representations and Warranties and (ii) cannot be held liable in respect of any
breach of the Sellers’ Representations and Warranties to the extent that the
Purchaser and/or its representative(s) were or should have been aware, as the
manager of the daily operations, at the Completion of such breach of the
Sellers’ Representations and Warranties, because the facts and circumstances
giving rise thereto:


(I)                                     WERE KNOWN OR SHOULD HAVE BEEN KNOWN
WITHOUT FURTHER INVESTIGATION TO MR MAARTEN MOLENAAR; AND/OR


(II)                                  HAVE BEEN DISCLOSED TO THE PURCHASER OR
EXCEPTED IN THE SELLERS’ REPRESENTATIONS AND WARRANTIES THEMSELVES AND/OR A
DISCLOSURE LETTER AND/OR THE SCHEDULES HERETO; AND/OR


(III)                               ARE OR SHOULD HAVE BEEN KNOWN TO MR MAARTEN
MOLENAAR ON THE BASIS OF HIS KNOWLEDGE OF THE BUSINESS AND HIS EXPERIENCE IN THE
OPERATIONAL MANAGEMENT OF SES.

INITIALS OF SIGNATORIES

15


--------------------------------------------------------------------------------


6.4                                 The Purchaser acknowledges and confirms that
it has knowledge on the basis of the facts and circumstances set out in Clause
5.2 and the investigation that was conducted by the Purchaser in view of the
Transaction and in reliance on the confirmation by the Seller NL that the
information provided in relation to administrative, tax and corporate matters of
SES is accurate and not misleading, and that there are no further questions in
this respect to Sellers, Snap-on Inc. or their advisers.

6.5                                 The Purchaser and MBO team acknowledge and
confirm that it is not aware of any breach of the Sellers’ Representations and
Warranties or any of the warranties set out in the Asset Transfer Agreement Sun
HML. Sellers have provided all information regarding SES and Sun HML relevant to
the Purchaser and this information is true, accurate and not misleading and to
the best of Sellers’ knowledge no relevant information has been withheld.

6.6                                 The Purchaser acknowledges and confirms that
neither of the Sellers shall be liable for more than EUR 200,000 (two hundred
thousand euro) jointly and in aggregate in respect of any breach of the Sellers’
Representations and Warranties. The Purchaser can make no claims on the basis of
the Sellers’ Representations and Warranties after expiration of 5 (five) years
in respect of title warranties, Clauses 6.2.1, 6.2.3, 6.2.4, 6.2.5, 6.2.6,
6.2.7, 6.2.8 and 6.2.9; 5 (five) years (plus the legal extension period) in
respect of tax warranties, Clause 6.2.11; and 1 (one) year in respect of
operational warranties, Clauses 6.2.2, 6.2.10, 6.2.12, 6.2.13, 6.2.14, 6.2.15,
6.2.16 and 6.2.17, after the date of signing this Agreement.

6.7                                 The Parties acknowledge and agree that the
provisions of title 1 of book 7 of the Dutch Civil Code (“Nederlands Burgerlijk
Wetboek”) that envisage to otherwise or further protect a purchaser do not apply
to this Transaction and/or to this Agreement.

7                                         REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER

7.1                                 The Purchaser warrants to the Sellers that
the Purchaser’s Representations and Warranties set out in Clause 7.2 are true at
the date of this Agreement, and this warranty shall be deemed repeated at
Completion.

7.2                               Purchaser’s Representations and Warranties

7.2.1                        The Purchaser has the power and authority to enter
into and perform this Agreement.

7.2.2                        This Agreement constitutes binding obligations on
the Purchaser in accordance with its terms.

7.2.3                        The copy of the articles of association and
memorandum of incorporation of Duinmaaijer B.V. attached to this Agreement as
SCHEDULE 4 is valid and the Purchaser’s shareholder is Mr. Maarten Molenaar and
no others. No person has been granted any right in respect to shares or revenue
of the Purchaser or SES or Sun HML in respect of the Completion of this
Transaction.

7.2.4                        To the best knowledge of the Purchaser, all
assistance and co-operation and all documents and information required to audit
and approve the accounts SES and the

INITIALS OF SIGNATORIES

16


--------------------------------------------------------------------------------


Proforma Balance Sheet were provided and these accounts were prepared on a
consistent basis in accordance with generally accepted accounting principles and
practices in the Netherlands and in accordance with US GAAP by the MBO team.

7.2.5                        Since 31 December 2006, to the best knowledge of
the Purchaser: -


(I)                                     THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE (NOR ANY SUCH MATERIAL CHANGE EXPECTED) IN THE FINANCIAL OR TRADING
POSITION OR PROSPECTS OF THE BUSINESS OR IN THE VALUE OF THE ASSETS OR AMOUNT OR
NATURE OF THE LIABILITIES OF SES AS COMPARED WITH POSITIONS DISCLOSED IN THE
PROFORMA COMPLETION DATE BALANCE SHEET;


(II)                                  SES HAS NOT DISPOSED OF ANY ASSETS OR
ASSUMED OR INCURRED ANY OUTSTANDING CAPITAL COMMITMENT OF ANY MATERIAL
LIABILITIES (WHETHER ACTUAL OR CONTINGENT), OTHERWISE THAN IN THE ORDINARY
COURSE OF BUSINESS;


(III)                               SES HAS PAID THEIR TRADE CREDITORS IN THE
ORDINARY COURSE OF BUSINESS AND WITHIN THE NORMAL TERMS OF BUSINESS.

7.2.6                        The Purchaser and SES have not committed any act or
entered into any commitment, obligation, arrangement, undertaking or otherwise
in relation to the operational affairs of SES, whether actual or contingent,
that would now or in the future constitute a liability of the Sellers or any of
their Affiliated Parties or otherwise cause the Sellers or any of their
Affiliated Parties to incur any losses or other damages.

7.2.7                        The Business has, to the best knowledge of
Purchaser and the MBO team, been conducted in all respects in accordance with
all applicable laws, rules, regulations, judgments, decisions, decrees, orders
or other requirements of any government, quasi government, statutory,
administrative or regulatory body, court or agency applicable to the daily
operational affairs (in the Netherlands), except for the affiliation to the
Metalektro association of social insurance (“bedrijfsvereniging”) in the period
preceding the Completion Date.

7.2.8                        The Sellers acknowledge and confirm that Purchaser
shall not be liable for more than EUR 200,000.-- (two hundred thousand euro) in
respect of any breach of the Purchaser’s Representations and Warranties. The
Sellers can make no claims on the basis of the Purchaser’s Representations and
Warranties after expiration of 5 (five) years.

7.2.9                        To the best knowledge of the Sellers, the Sellers
acknowledge and confirm that they are not aware of any breach of the Purchaser’s
Representations and Warranties.

8                                         SELLERS AND PURCHASER INDEMNITIES

8.1                                 The Seller NL shall indemnify the Purchaser
against:

(a)                                  any recourse that Dutch tax authorities may
have against SES for claims that (1) are referable to the fiscal unity to which
SES has belonged immediately before the Completion Date and (2) do not regard
SES’s tax situation;

(b)                                 claims made by employees of SES (other than
referred to in sub c) in respect of SES not being affiliated to the Metalektro
association of social insurance (“bedrijfsvereniging”) in the period preceding
the Completion Date; and

INITIALS OF SIGNATORIES

17


--------------------------------------------------------------------------------


(c)                                  amounts duly claimed by Metalektro pension
fund (“bedrijfstakpensioenfonds Metalektro”) and (former and present) employees
of SES against SES on the basis that SES should have been affiliated to that
pension fund in the 5 year period preceding 1 July 2007 and any such claim
should be referable to this period.

8.2                                 The Sellers liability in respect of the
indemnities set out in Clause 8.1(b) shall not exceed the aggregate amount of
EUR 200,000 (two hundred thousand euro) and shall lapse in the event that the
Purchaser has not made a claim in respect of such indemnity within five (5)
years and six (6) months after the date of this Agreement.

8.3                                 The Sellers shall only be liable for the
indemnity set out in Clause 8.1(b) and in Clause 8.1(c) in the event that the
Seller NL or any person designated by Snap-on Inc. to act on behalf of Seller NL
has fully conducted at the sole discretion of Snap-on Inc. the defence against
such claims. The Sellers shall only be liable for an amount (with respect to
Clause 8.1(b) within the limitation set out in Clause 8.2 and with respect to
Clause 8.1(c) within the limitation set out in Clause 8.4) that is finally and
irrevocably awarded by a competent Dutch court no longer subject to appeal,
taking into account the reasonable interests of the Purchaser, which shall
include — for the indemnity set out in Clause 8.1(b) - providing security to the
Purchaser up to the maximum amount set out in Clause 8.2 minus the estimated
reasonable costs of conducting the defence — or with respect to the indemnity
set out in Clause 8.1(c) providing security up to the reasonably expected amount
of the relevant individual claim. The Purchaser shall be fully informed about
the progress of such procedures. In respect of Clause 8.1(b) reasonable costs of
conducting the defence, including fees and expenses, will be deducted from the
maximum amount set out in Clause 8.2.

8.4                                 The Sellers’ liability in respect of the
indemnity set out in Clause 8.1(c) shall only exist for any amount in excess of
EUR 100,000 (one hundred thousand euro). Any claim under the indemnity as set
out in Clause 8.1(c), shall only be valid if such claim has been duly submitted
to the relevant Seller in conformity with this Agreement and within five (5)
years and six (6) months after the date of this Agreement.

8.5                                 The Sellers shall not be liable to indemnify
the Purchaser for the amounts that would fall under the indemnities set out in
Clauses 8.1(b) and 8.1(c) in the event that such amounts arise from claims made
on behalf of or initiated by Mr. Maarten Molenaar on his own behalf,
irrespective of the circumstances that gave rise to such claims.

8.6                                 The Purchaser shall indemnify Seller NL
against any and all liabilities arising from Seller NL’s role as managing
director (“statutair bestuurder”) for any claims relating to the period after
Completion and having their cause in the field of the business operations, for
which Mr Maarten Molenaar was responsible.

8.7                                 The Purchaser shall indemnify and hold
harmless each of the Sellers for any and all claims any tax authorities may make
with respect of SES or Sun HML referable to the period after the Completion Date
and with their cause after the Completion Date.

8.8                                 The Purchaser shall indemnify and hold
harmless the Seller NL from any and all liabilities arising after the Effective
Date from third party claims, including municipal or governmental authorities,
in respect of the environmental situation of the premises

INITIALS OF SIGNATORIES

18


--------------------------------------------------------------------------------


owned and/or used by SES, including but not limited to claims in respect of
remedying soil and/or groundwater pollution, which indemnification however shall
not exceed the aggregate amount of EUR 200,000 (two hundred thousand euro).

8.9                                 The Purchaser shall indemnify and hold the
Sellers and their Affiliated Parties harmless against (i) any claim made by any
third party (including for the avoidance of doubt SES) and based on the
assertion that the Sellers and their Affiliated Parties are liable for a debt of
SES arising from matters relating to the operational part of the Business and
without the Sellers having given any authority or power of attorney to incur
such liability, the foregoing irrespective of the grounds for that liability and
(ii) any liability resulting from a breach of the Purchaser’s Representations
and Warranties or of any of the Purchaser’s obligations under this Agreement.

8.10                           The Purchaser covenants that at any time and from
time to time on or after the Signing Date, it shall execute and deliver all such
instruments of assumption and acknowledgements as reasonably may be required or
take such other action as the Sellers may reasonably request to effect the
release and/or discharge in full of any Assurance given by the Sellers to any
person in respect of any obligation or liability of SES (including, without
limitation, any liability of the Sellers to pay any sum to an insurer in respect
of any claim made under an insurance policy by SES and any obligation of the
Seller NL to provide security to third parties who have relied on the
403-statement in respect of SES that was filed by the Seller NL) and the
Purchaser’s assumption of, and the substitution of the Purchaser as the primary
obligor in respect of, each such Assurance in each case on a non-recourse basis
to the Sellers. The costs of preparing such instruments shall be borne, to the
extent that such is reasonable, by the requesting Seller. Pending such release
and discharge, the Purchaser hereby agrees with the Sellers that it shall assume
and pay and discharge when due and the Purchaser undertakes to indemnify the
Sellers against all amounts paid by either of the Sellers to any third party
pursuant to any such obligation (and all costs incurred in connection with such
obligation) arising after the Signing Date. In the event that this Agreement is
terminated on the basis of Clause 3.8, the Sellers shall resume their positions
as if the assumptions had never taken place and the Seller shall repay any
payments made by the Purchaser under the indemnification in this Clause 8.10 to
the Purchaser.

9                                         COVENANTS

9.1                                 Seller UK and Sun HML shall make
arrangements with respect to the Lease Agreement allowing Sun HML to make use of
the leased building. To the extent that any costs are involved — including the
provision of guarantees by Seller UK — such arrangements shall be subject to the
prior written approval of Seller UK, with the understanding that such costs
shall not exceed the then current lease terms and conditions under the Lease
Agreement.

9.2                                 The Purchaser confirms that the Business as
operated now is viable and can be continued to be operated as envisaged by the
Purchaser, taking into account the intentions and the knowledge of the Purchaser
and the provisions of this Agreement. The Purchaser confirms that it shall use
its best effort to continue to operate the Business in the best possible way, it
shall maintain as much as economically possible in

INITIALS OF SIGNATORIES

19


--------------------------------------------------------------------------------


effect all employment conditions currently applicable to the employees of SES
and it shall confirm that, at present time, there are not intentions to make any
of the Sun HML employees redundant or change their terms and conditions.

9.3                                 The Parties have agreed upon a Cash
Contribution for the Purchaser to ensure continuation of the Business and for
financing possibly necessary severance payments of SES. The Purchaser
acknowledges that, based on the current management experience and knowledge
(including those of Mr. Maarten Molenaar) the Cash Contribution is amply
sufficient to cover any re-organisations that would be necessary. In this
respect, the Purchaser discharges the Sellers from any responsibility in respect
of the continuation of the Business, the employees employed in the Business
and/or the continued solvent existence of SES and Sun HML.

9.4                                 Provided that the continuity of the Business
as set out in Clause 9.3 is not harmed during a period of at least 3 years from
Completion, the Purchaser may grant such bonuses or remunerations to employees
in the Business or to members of the MBO Team as are consistent with normal
practice in the business and necessary to retain these persons for the
continuity of the Business, even if such remunerations were not already agreed
on before 1 January 2007.

9.5                                 To the best knowledge of the Purchaser the
Cash Contribution is, in the present course of the Business, sufficient to
enable the Purchaser to continue the Business in the foreseeable future, to
enable SES and Sun HML to pay their debts when due and maintain as much as
economically possible in effect all employment conditions currently applicable
to the employees of SES and Sun HML.

10                                  INTELLECTUAL PROPERTY RIGHTS, INFORMATION
TECHNOLOGY

10.1                           The Purchaser shall not, and shall ensure that no
Affiliated Party of the Purchaser shall, after Completion, use in any way
whatsoever any trading names, domain names, or registered or unregistered
trade-marks or logos which (i) contain the name “SNAP- ON” or any abbreviation
thereof or any name or lettering which is likely to be confused with the same or
(ii) are owned by any of the Sellers, the Sellers’ Affiliated Parties or any
worldwide group company of Snap-on Inc., provided that the Purchaser shall, as
soon as practicable after the Completion, but in any event within 3 (three)
months after the Completion Date, ensure that all such trading names, domain
names, trade-marks and logos are removed from all products, business stationery
and other assets held by any Affiliated Party of the Purchaser or acquired by
the Purchaser pursuant to this Agreement, and from all premises occupied by the
Purchaser or any Affiliated Party of the Purchaser.

10.2                           The Purchaser shall not, and shall ensure that no
Affiliated Party of the Purchaser shall, for one year after Completion, use in
any way whatsoever any trading names, domain names, or registered or
unregistered trade-marks or logos which contain the name “SUN” or any
abbreviation thereof or any name or lettering which is likely to be confused
with the same, provided that the Purchaser shall, for one year after the
Completion Date, ensure that all such trading names, domain names, trade-marks
and logos are removed from all products, business stationery and other assets
held by any

INITIALS OF SIGNATORIES

20


--------------------------------------------------------------------------------


Affiliated Party of the Purchaser or acquired by the Purchaser pursuant to this
Agreement, and from all premises occupied by the Purchaser or any Affiliated
Party of the Purchaser, with the exception of trade-marks and trade names that
are registered in the name of Sun HML and/or SES, and with the exception of the
use of the “SUN” logo, for a period of one (1) month after the Completion Date
pursuant to the Transition Services Agreement.

10.3                           Sellers or any Affiliated Party shall not, and
shall ensure that no Affiliated Party of the Sellers shall, for one year after
the Completion, use in any way whatsoever the names “Sun Test Systems”, “Sun
Electric Systems” and “Sun HML Engineering” in a manner that is likely to be
confused with the same, and shall, for one year after the Completion Date,
ensure that all such names are removed from all products, business stationery
and other assets held by any Affiliated Party of the Sellers or acquired by the
Sellers pursuant to this Agreement, and from all premises occupied by the
Sellers or any Affiliated Party of the Sellers, with the exception of
trade-marks and trade names that are registered in the name of the Sellers. For
the avoidance of doubt, nothing in this Clause 10.3 shall prevent the Sellers
and or any worldwide group company of Snap-on Inc. to use the name “SUN” in any
other names, trading names, domain names, trade-marks and/or logos.

10.4                           Within one year after the Completion Date, the
Purchaser shall design a different logo for the word “SUN” to be used in
connection with the Purchaser’s or SES trademarks, taking into account the
provisions of Clause 10.5, for which design the prior written approval of the
Sellers is required, which approval shall not unreasonably be withheld or
delayed.

10.5                           In order not to give rise to any confusion in the
public mind of there being any connection between the Sellers and their
Affiliated Parties and SES and Sun HML, the Purchaser shall procure that SES,
Sun HML and their Affiliated Parties, from time to time, shall ensure that any
utilization of the word “SUN” in a logo shall be of the same font size and have
no greater focus on “SUN” than accompanying script used in such logo and that
the word “SUN” cannot be represented in any manner whatsoever in any form of
logo artwork. For the avoidance of doubt, SCHEDULE 14 sets out the agreed form
logo that the Purchaser shall procure to be used exclusively by SES, Sun HML and
their Affiliated parties from time to time.

10.6                           The Purchaser shall not, and shall ensure that no
Affiliated Party of the Purchaser shall, after Completion, use in any way
whatsoever, any intellectual property rights or information technology belonging
to the Sellers and/or their Affiliated Parties and/or Snap-on Inc. and/or its
Affiliated Parties for which no rights are granted in this Agreement, without
prior written approval of Sellers.

11                                  FURTHER ACTION, ASSISTANCE, ACCESS TO
ADMINISTRATION, TRANSITION SERVICES

11.1                           In the event and for so long as any Party is
actively contesting or defending against any charge, complaint, suit, hearing or
investigation by a third party in connection with (i) the transaction
contemplated by this Agreement or (ii) any fact, circumstance, action,

INITIALS OF SIGNATORIES

21


--------------------------------------------------------------------------------


failure or act or transaction on or prior to the Completion Date involving SES
or Sun HML, the other Party shall co-operate with it and its counsel in the
contest or defence, make available its personnel and provide such testimony and
access to its books and records as shall be necessary in connection with the
contest or defence, all at the sole cost and expense of the contesting or
defending Party.

11.2                           If required by any Party for the purpose of the
preparation of tax filings and/or financial reporting and/or for the purpose of
the defence set out in Clause 8.3, the other Party shall provide on reasonable
expense, and shall cause their Affiliated Parties to provide, all reasonable
co-operation to Seller UK or Seller NL in regard thereto. Such co-operation
shall in any event include (i) the disclosure of all financial or other relevant
information relating to SES or Sun HML and their employees and their businesses
as conducted prior to the Completion Date and (ii) the permission to make copies
of such financial information.

11.3                           The Purchaser shall have the right to make use of
the Services (SCHEDULE 10) for the period and in the manner set out in the
Transition Services Agreement.

11.4                           Seller NL shall provide to the Purchaser the
books and records related to SES at Completion.

12                                  ASSIGNMENT OF RIGHTS AND OBLIGATIONS

12.1                           The Purchaser may not assign rights and/or
obligations under this Agreement to any third party.

12.2                           In the event that the Purchaser would sell and
transfer, grant any rights, acquire or arrange for any transaction with similar
objective or effect, all or a substantial part of the Business and/or its
assets, the Shares, whether in one transaction or in a series of transactions
and whether directly, indirectly or through persons or parties that are
connected or acting in connection, to a third party, who in the past has shown
its interest in buying the Shares or the Business or a substantial part of it
and of which Mr Maarten Molenaar had knowledge or had been involved (as will be
shown by reference to the list of third parties who have received the Offering
Memorandum dated June 2006), within a period of one year after the Completion
Date, the Purchaser shall have the obligation to pay 80% of the price received
by the Purchaser in that transaction to the Sellers.

12.3                           The Purchaser shall immediately notify the
Sellers in writing of any discussions with third parties regarding a possible
transaction as described in Clause 12.2.

13                                  NON-COMPETITION

INITIALS OF SIGNATORIES

22


--------------------------------------------------------------------------------


13.1                           Provided that the Purchaser has not breached any
of its obligations as set forth in this Agreement, the Sellers agree that they
shall not, for a period of 2 (two) years after Completion, directly or
indirectly, engage in activities that are competitive with hydraulic test
equipment for aerospace application.

13.2                           The Purchaser agrees not to assert any
intellectual property against the Sellers and their parents and affiliates in
the event such intellectual property was incorporated or used, directly or
indirectly, in existing product released for sale as of the Completion Date and
the Purchaser shall impose this obligation on any successor in title to such
intellectual property.

14                                  CONFIDENTIALITY

14.1                           Each Party undertakes not to disclose this
Agreement or any information obtained in connection with the conclusion or
performance of this Agreement to any third party, unless there is an obligation
to disclose pursuant to the law, any regulation of any officially recognised
exchange, [the 2000 Merger Code (“SER-Fusiegedragsregels 2000”)] or a binding
decision of the court or any other government authority. Insofar as possible,
the Party making the disclosure shall consult with the other Party before the
disclosure about the form and contents thereof.

14.2                           The Purchaser and Maarten Molenaar undertake not
to disclose any information relating to the Sellers, the Sellers’ group of
companies or Snap-on Inc. or any of its Affiliated Parties, including business,
financial, commercial, technical, market or otherwise proprietary information,
which they may have obtained at any time before Completion in their roles as
members of a management team or otherwise.

14.3                           The Purchaser shall use all reasonable endeavours
to ensure that all employees of and any persons connected with SES and/or Sun
HML do not disclose any information as meant in Clause 14.2 to any third party.

15                                  COSTS

15.1                           Unless this Agreement provides otherwise, all
costs incurred by a Party in preparing, concluding or performing this Agreement,
are for the Party’s own account. For the avoidance of doubt, Sun HML shall not
pay any costs in relation to the Transaction.

16                                  BINDING EFFECT AND ENTIRE AGREEMENT

16.1                           If part of this Agreement is or becomes invalid
or non-binding, the Parties shall remain bound to the remaining part. The
Parties shall replace the invalid or non-binding part by provisions which are
valid and binding and the legal effect of which, given the contents and purpose
of this Agreement, is, to the extent possible, similar to that of the invalid or
non-binding part.

INITIALS OF SIGNATORIES

23


--------------------------------------------------------------------------------


16.2                           This Agreement may not be annulled rescinded or
nullified (“opgezegd”, “ontbonden” of “vernietigd”) in whole or in part.

16.3                           After this Agreement terminates, for whatever
reason, Clauses and 14, 15, 16 and 18 shall remain effective.

16.4                           This Agreement may only be amended or
supplemented in writing.

16.5                           With reference to the Guidelines adopted by the
Royal Notarial Professional Organisation (“Koninklijke Notariële
Beroepsorganisatie”) and concerning forms of co-operation between civil-law
notaries among themselves or with “advocaten”, the Purchaser expressly agrees
that Boekel De Nerée N.V. shall execute the notarial deed of transfer regarding
the shares in SES pursuant to this Agreement or resulting in connection with the
Transaction.

16.6                           Applicability of the Vienna Sales Convention
(“Het Weens Koopverdrag 1980”) is excluded.

17                                  NOTICES

17.1                           Notices and other statements in connection with
this Agreement may only be given by way of a letter sent by regular or other
mail, or by telefax, and at the recipient’s place of residence as most recently
nominated in accordance with sub clauses 2 and 3 or at another place of
residence, with receipt confirmed. Each statement must be in the English
language. A statement, which does not comply with this sub clause, shall have no
effect.

17.2                           For all matters under or pursuant to this
Agreement, each Party nominates the address referred to below as its place of
residence:

the Seller NL

 

 

address:

Schepenbergweg 34

 

postal code and town:

1105 AT Amsterdam

 

 

The Netherlands

 

for the attention of:

Dan Garramone

 

 

 

 

the Seller UK

 

 

address:

Chichester House

 

postal code and town:

278-282 High Holborn

 

 

London, WC1V7HA

 

 

United Kingdom

 

for the attention of:

Paul Geere

 

 

 

 

INITIALS OF SIGNATORIES

24


--------------------------------------------------------------------------------


 

Snap-on Inc.

 

 

address:

2801-80th Street

 

postal code and town:

Kenosha, Wisconsin 53141

 

 

United States of America

 

for the attention of:

Dan Garramone

 

 

 

 

the Purchaser

 

 

address:

Twickellaan 8

 

postal code and town:

1333 SH, Almere

 

 

The Netherlands

 

for the attention of:

Maarten Molenaar

 

17.3                           A Party may nominate a different place of
residence from that referred to in sub clause 2 by notifying the other Party of
that new place.

18                                  GOVERNING LAW AND DISPUTE SETTLEMENT

18.1                           This Agreement shall be governed and construed in
accordance with the laws of the Netherlands.

18.2                           All disputes arising in connection with this
Agreement shall be finally settled by arbitration in accordance with the Rules
of Netherlands Arbitration Institute (“Nederlands Arbitrage Instituut”) by one
arbitrator and the place of the arbitration Rotterdam.

18.3                           The arbitral proceedings shall be conducted in
Amsterdam in the English language and the tribunal shall decide in accordance
with the rules of law. The arbitral proceedings cannot be consolidated with
other arbitration proceedings pursuant to Section 1046 of the Code of Civil
Procedure (“Wetboek van Burgerlijke Rechtsvordering”), unless those proceedings
are conducted exclusively between the Parties. The Netherlands Arbitration
Institute may not have the arbitral judgement published.

INITIALS OF SIGNATORIES

25


--------------------------------------------------------------------------------


This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all counterparts shall together constitute one
and the same agreement, each of equal tenor and validity,

Snap-on Europe Holding B.V.

Duinmaaijer B.V.

 

 

 

 

 

 

 

 

 

 

 

 

by: Dan Garramone
title: Proxy holder (“gevolmachtigde”)

by: Maarten Molenaar
title: Managing Director

 

 

Snap-on UK Holding Ltd.

 

 

 

 

 

 

 

 

 

by: Dan Garramone
title: Director

 

 

The MBO Team agrees with this Agreement and accepts to be bound by the
provisions of Clauses 14, 6.2.16, 6.2.17, 6.5, 7.2.7 and 7.2.4:

Maarten Molenaar

 

 

 

 

 

 

 

 

 

 

SES and Sun HML agree with this Agreement and accept to be bound by the
provisions of Clause 10.5:

Sun Electric Systems B.V.

Sun HML Engineering Limited

 

 

 

 

 

 

 

 

 

 

 

 

by: Dan Garramone
Proxy holder of Snap-on Europe Holding B.V.,
as Managing Director of Sun Electric Systems B.V.

by: Paul Geere/Paul Clarke
title: Director

 

INITIALS OF SIGNATORIES

26


--------------------------------------------------------------------------------